  Case: 7:21-cv-00021-DCR Doc #: 6 Filed: 03/25/21 Page: 1 of 1 - Page ID#: 52




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at Pikeville)

 MICHAEL A. MAGGIO,                             )
                                                )
          Petitioner,                           )       Civil Action No. 7: 21-21-DCR
                                                )
 v.                                             )
                                                )
 HECTOR JOYNER, Warden, et al.,                 )                  JUDGMENT
                                                )
          Respondents.                          )

                                     *** *** *** ***

         In accordance with the Memorandum Opinion and Order entered this date, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.     Michael A. Maggio’s petition for a writ of habeas corpus [Record No. 1] is

DENIED without prejudice.

         2.     This action is DISMISSED and STRICKEN from the docket.

         3.     This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: March 25, 2021.




                                              -1-
